Citation Nr: 1124189	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  94-20 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation for lymphedema pursuant to 38 U.S.C. § 1151 based on Department of Veterans Affairs hospitalization and post-surgical care for macromastia, status post bilateral simple mastectomies.

2.  Entitlement to an initial evaluation greater than 20 percent prior to May 16, 1998, and greater than 60 percent from May 16, 1998, for status post head injury in 1984, with bilateral frontal craniotomy, post traumatic epilepsy, left hemiparesis (claimed as facial trauma, repair of frontal nasal enciphalocele).

3.  Entitlement to an initial evaluation greater than 30 percent for hyperventilation syndrome (to include major depression, severe, recurrent and dementia).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The appellant served on active duty from March 1964 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that rating decision the RO denied entitlement to compensation for lymphedema pursuant to 38 U.S.C. § 1151 based on VA hospitalization and post-surgical care for macromastia, status post bilateral simple mastectomies.  

In April 2002, the appellant presented sworn testimony at a hearing in St. Petersburg, Florida, which was chaired by the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the appellant's claims file.

In a decision dated in October 2002, the Board denied entitlement to compensation for lymphedema pursuant to 38 U.S.C. § 1151.  The appellant subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating her disagreement with the denial of her claim for compensation for lymphedema pursuant to 38 U.S.C. § 1151. The Court issued an January 2004 Order vacating, in part, the October 2002 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand.

In March 2005, the Board remanded this claim for the Veterans Benefits Administration (VBA) to contact the appellant to notify her of the evidence necessary to substantiate her claim, to request any outstanding medical treatment records, to obtain Social Security Administration records and to schedule her for a VA examination.  Such development having been accomplished, the claim was returned to the Board for adjudication.

In an April 2009 Board decision, the Board denied the claim for compensation for lymphedema pursuant to 38 U.S.C. § 1151.  This decision was vacated by the Court by Order dated in April 2010, pursuant to an April 2010 Joint Motion for Remand filed by the parties.  The matter is once again before the Board.

The issues of entitlement to higher initial evaluations for status post head injury in 1984, with bilateral frontal craniotomy, post traumatic epilepsy, left hemiparesis (claimed as facial trauma, repair of frontal nasal enciphalocele), and hyperventilation syndrome (to include major depression, severe, recurrent and dementia) are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on her part.


FINDING OF FACT

The preponderance of the evidence shows that the appellant's lymphedema is not the result of additional disability due to VA hospital and post-surgical care received in May 1996 and subsequently for macromastia, including bilateral simple mastectomies.


CONCLUSION OF LAW

The criteria for compensation benefits for lymphedema based on VA hospitalization and post-surgical care for macromastia, status post bilateral simple mastectomies, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Following the initial adjudication of the appellant's claim, a letter dated in March 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to her, since she was subsequently provided adequate notice in March 2005, she was provided ample time to respond with additional argument and evidence, the claim was readjudicated and an additional supplemental statement of the case was provided to the appellant in January 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

A notice letter dated in May 2007 informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file, except for a May 1998 VA opinion rendered by a VA Chief, Plastic and Reconstructive Surgery.  In regard to this opinion, it was requested by a May 1998 VA general examiner who stated that it was difficult for him to comment on whether the Veteran's mastectomy caused her lymphedema.  He said that therefore, he required a specialist's opinion from the Plastic Surgery Department who performed the surgery and would refer the appellant to them.  Although the May 1998 opinion does not appear to be on file, the physician of this report issued another report in February 1999 wherein he states that his findings were the same as his May 1998 report.  He then went on to explain his findings and conclusions using supportive rationale.  Thus, the Board finds that there is no prejudice to the Veteran in not remanding the case to obtain the May 1998 report in light of the February 1999 report on file that was issued by the same physician who came to the same conclusion.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Also, the appellant's records from the Social Security Administration have been obtained.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Attempts to determine whether the appellant's lymphedema is due to VA treatment have included affording the appellant a VA medical examination in May 1998 with addendum claims file reviews and opinions in May 1998 and February 1999.  The appellant was also afforded a VA examination in September 2007, and a Veterans Health Administration (VHA) opinion was obtained in November 2008.  In regard to the examination reports and VA and VHA opinions, with the exception of the May 1998 opinion discussed above, they were based on a thorough review of the Veteran's claims file and include supportive rationale.  Thus, the Board finds that they provide sufficient detail for the Board to make a decision in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Veteran was also afforded the opportunity to testify at a Board hearing at the RO which she attended in April 2002.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Analysis

Pertinent Law and Regulations

Section 1151 of Title 38 of the United States Code provides that where a veteran has suffered an injury or an aggravation of an injury as a result of VA hospitalization, medical or surgical treatment, or vocational rehabilitation, compensation may be paid in the same manner as if such disability or death were service connected.  The VA previously interpreted § 1151 to require evidence of negligence or other fault on the part of VA, or the occurrence of an accident or an otherwise unforeseeable event as the basis for entitlement to § 1151 benefits.  VA regulations containing such requirement were invalidated by the Court in the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  That decision was affirmed by both the United States Court of Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States Supreme Court, in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of VA published an interim rule amending 38 C.F.R. § 3.358 to conform to the Supreme Court decision, effective November 25, 1991, the date of the initial Gardner decision.  See 60 Fed. Reg. 14,222 (Mar. 16, 1995). The interim rule was later adopted as a final rule in 61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. § 3.385(c) (2001).  Congress subsequently amended 38 U.S.C.A. § 1151, for claims filed on or after October 1, 1997, to preclude compensation in the absence of negligence or other fault on the part of VA or an event not reasonably foreseeable.  See Pub. L. No. 104 - 204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West Supp. 2002); see also VAOPGCPREC 40-97.

Since the appellant's claim for compensation under 38 U.S.C.A. § 1151 was filed before October 1, 1997, it must be adjudicated in accordance with the version of the statute in effect before that date, as implemented by the regulation which became effective on May 23, 1996.  That regulation, 38 C.F.R. § 3.358, provided as follows:

Compensation is not payable for the necessary consequences of medical or surgical treatment or examination properly administered with the express or implied consent of the veteran..."Necessary consequences" are those which are certain to result from, or were intended to result from, the examination or medical or surgical treatment administered.  Consequences otherwise certain or intended to result from a treatment will not be considered uncertain or unintended solely because it had not been determined at the time consent was given whether that treatment would in fact be administered.

See 38 C.F.R. § 3.358(c)(3) (effective May 23, 1996).

While the law in effect since October 1, 1997 requires that the disability resulting from VA treatment constitute an unforeseen event or be due to VA negligence, the present appellant needs to show only that the additional disability, in this case lymphedema, was actually the result of VA treatment.  Compensation under § 1151 can be denied for disability which was certain or intended to result from VA treatment.

The Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Id. 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Discussion

The appellant contends that her lymphedema is the result of bilateral mastectomies performed at a VA hospital in May 1996 and follow up treatment.  Records show that in May 1996, the appellant was admitted to a VA hospital with a history of macromastia and a strong family history of breast cancer.  Bilateral simple mastectomies were performed.  Short after surgery, the appellant had a serosanguineous discharge of the left chest, but was normal the following morning.  On the fourth post-operative day, a heavy serosanguineous discharge was again noted but without hematoma or purulent drainage.  On the sixth post-operative day, the appellant was discharged in stable condition with instructions to report any significant breast drainage.  See VA Medical Center (VAMC) treatment record, discharge summary, May 1, 1996, to May 7, 1996.  Subsequent VA treatment records referred to recurrent left-sided seroma.  As alleged by the appellant, entries beginning in August 1996 referred to lymphedema.  In November 1996, the Veteran was hospitalized by VA and underwent a biopsy of left breast mass.  Her discharge diagnoses included symptomatic fibrocystic disease, status post bilateral mastectomy in May of 1996.

The factual question at issue is whether the appellant's lymphedema is shown to be the result of the treatment she received in connection with the bilateral mastectomies, including follow-up treatment.  There is both positive and negative medical evidence that addresses this question. 

The positive medical evidence includes two letters addressed to the appellant from Dr. Judith R. Casley-Smith, Ph.D., M.A., M.D, dated in May 1997 and January 1998.  These letters were made in response to inquiries that are of record that the appellant sent to Dr. Casley-Smith via email.  As far as Dr. Casley-Smith's credentials, she explained in her letters that she has been working on the lymphatic system since the 1960s and that she and her late husband started the Lymphedema Association of Australia in 1982.  She also reported that she has continued to be involved in treating the disorder and has authored and co-authored many books and papers on the disorder.  Thus, her expertise on lymphedema is without question.  With that said, in specific regard to the appellant's case, Dr. Casley-Smith's letters when read together with her medical text lack a clear positive nexus opinion between the appellant's lymphedema and VA surgery of bilateral mastectomy and post-surgical treatment that is supported by medical rationale based on the facts specific to the appellant's case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

The more probative of Dr. Casley-Smith's letters is her January 1998 letter wherein she states that she could not understand what doctors thought they were doing when they put a pump or any pressure on the appellant's leg/s after the bilateral mastectomies as the report the appellant sent her stated.  She went on to opine that that was "asking for trouble as these can cause an overload on adjacent and more distally situated truncal areas thereby precipitating lymphoedema."  Dr. Casley-Smith included with her letters medical text excerpts she and her late husband authored as well as information from the national Lymphoedema Network.  The medical text authored by Drs. Casley-Smith, entitled "Other Treatment for Lymphoedema", discusses the dangers of using pumps to treat lymphoedema.  The text goes on to say that pumps should not be used when a bilateral mastectomy (or irradiation) has been performed.  A parenthetical notation explains that it is imperative not to overload the contralateral side through the collateral drainage normally present.  

While these letters certainly offer a suggestion of a cause and effect between the Veteran's treatment following the double mastectomy and lymphedema, it stops short of providing a rationalized opinion based on the specific facts of the Veteran's case linking the double mastectomy and related treatment to her lymphedema.  To begin with, it is not known what evidence, i.e., case specific information, Dr. Casley-Smith had available to her when she addressed the appellant's inquiries.  The only evidence the appellant mentions that she sent Dr. Casley-Smith were copies of hand written orders from the doctors regarding the use of "SEQ. TEDS".  Such case specific information is essential when considering the points made by the VA examiner who reviewed the appellant's claims file in February 1999 and the VHA examiner in November 2008, both of whom negate a link between the Veteran's lymphedema and surgery and post surgery treatment.  Both of these examiners point out that while upper extremity lymphedema is possible after modified radical mastectomy or radical mastectomy in which axilllary nodes are removed, they note that the appellant's nodes were not touched.  The February 1999 VA examiner, who at the time was the VA Chief, Plastic and Reconstructive Surgery, explained that for bilateral lymphoedema to occur there must be bilateral mastectomy with disruption of the axillary lymph draining.  This examiner also said that the other possibility is for a mastectomy in which the axillary nodes are not disrupted, but the patient is provided with irradiation therapy to the axillary or supraclavicular region.  He pointed out that neither situation occurred in the appellant's case.  He explained that the appellant underwent bilateral simple mastectomies, in which breasts were removed and the lymph nodes not touched.  He said that therefore, lymphoedema was "virtually impossible" as a direct result of the surgery.  

The November 2008 VHA examiner, a board-certified General Surgeon with extensive training in the surgical management of breast disease, similarly pointed out that the appellant had bilateral simple mastectomies which means that only the breast tissue itself, not the lymph nodes in the axillae were removed.  He opined that it was "extremely unlikely" that bilateral simple mastectomies would result in total body lymphedema, even if compression stockings or sequential compression devices were used.  He went on to state that in his opinion, compression devices would have lessened the likelihood of developing of the lower extremity edema by augmenting venous return and by preventing venous thromboembolism.  He concluded that "it is not likely" that the Veteran's total body lymphaedema was the result of her 1996 bilateral simple mastectomies and it was also "not likely" that sequential teds resulted in generalized edema.  He explained that the placement of lower body teds would have no impact on the flow of lymph from the upper extremity.  He added that the subsequent biopsy that the appellant underwent in November 1996 should have had no impact on the lymph edema to any extremity.

It is clear from the VA and VHA opinions above that a significant fact for consideration in the appellant's case is that she underwent a simple bilateral mastectomy in which only the tissue and not the nodes were removed.  Dr. Casley-Smith does not touch upon this fact.  Another fact significant to the appellant's case which both the February 1999 VA examiner and the November 2008 VHA examiner point out, and which Dr. Casley-Smith does not, is the fact that the Veteran had a generalized, total body lymphedema rather than localized lymphedema.  Both examiners strongly negate a nexus between bilateral simple mastectomies and total body lymphedema.  The VA examiner in September 2007 also weighs in on this by stating that there was no support in literature for total body lymphedema and simple mastectomies and concluded that he could not resolve the issue of whether the total body lympedema was related to the breast surgery without resorting to speculation.  In regard to this latter opinion, the Court has recently stated that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion, or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The September 2007 opinion is by a medical professional who is competent to offer an opinion in the matter, and who reviewed the Veteran's claims file and accurately reported her medical history.  Thus, the Board finds that the procurable and assembled data were fully considered, as reflected by references to reviewing the Veteran's medical records and reporting relevant facts.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Accordingly, the Board finds the opinion adequate for adjudicative purposes.

It is also noteworthy to point out that the medical text by Drs. Casley-Smith referred to above which addresses the effective treatment and the dangers of treatment methods (i.e., using a pump) for lymphedema pertains to someone who already has lymphedema versus such treatment being the cause of lymphoedema.  In this regard, the February 1999 VA examiner who, when asked to comment on Dr. Casley-Smith's letter, said he agreed with most of her comments.  He said that the use of a pump for treatment of lymphoedema is very effective "in our hands" in treating isolated lymphoedema of an extremity.  However, having generalized lymphoedema [as in the appellant's case] the pump would probably not be helpful, but would redistribute the lymphedema fluids to other parts of her body.  It is also noteworthy to point out that the appellant informed Dr. Casley-Smith in her inquiry that she needed a letter saying ' "IT IS AS LIKELY AS NOT, THAT MY LYMPHOEDEMA IS SECONDARY TO THE USE OF THE PUMPS, AFTER A BILATERAL MASTECTOMY" ', but Dr. Casley-Smith stops short of rendering such an opinion.  

The other positive evidence in this case is a VA nurse's note dated in February 1997.  In this note the nurse reports that the appellant "has lymphoedema of both arms and left leg (secondary to bilateral mastectomy May '96)".  The Board finds this evidence to be of very little probative weight as the statement was made as a parenthetical notation by a mental health clinic nurse who was not involved in treating the appellant's lymphedema, but rather was seeing the appellant to assess her need for counseling.  Thus, the notation appears more likely to be a transcription of the appellant's report as opposed as to an actual opinion by the nurse.  The mere recitation of the Veteran's self-reported lay history would not constitute competent medical evidence of diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  Moreover, the VA examiner in 1999, when asked to review and comment on the nurse's note, did so by stating that it "has no medical basis".  

There is also a VA lymphatic examination report of May 1998 that is not given any probative weight since the general examiner was unable to render a medical nexus opinion between the Veteran's surgery and lymphedema.  Rather, the examiner stated that it was difficult to make a comment as to whether the surgery (double mastectomy) could have caused the Veteran's lymphedema.  He said that certainly it had been documented that upper extremity lymphedema can result from mastectomies, but in lower extremity it was difficult to say.  He said that he would require a specialist's opinion from the Plastic Surgery Department who performed the surgery.   This opinion was obtained and rendered by the VA, Chief Plastics and Surgery in February 1999 and is discussed above.  

In short, the Board assigns more weight to the VA and VHA opinions of February 1999 and November 2008, respectively, which negate a nexus between the Veteran's total body lymphedema and double mastectomy with related treatment.  Both opinions are supported by thorough rationale based on the specific facts of the appellant's case as shown by the record.  The same simply cannot be said of Dr. Casley-Smith's letters and medical text or of the February 1997 nurse's note.  See Gabrielson, supra.

Notwithstanding the Board's findings with respect to the appellant's total body lymphedema above, the Board has also given separate consideration with respect to service connection for left upper extremity lymphedema only.  In this regard, although the September 2007 VA examiner said he was not able to resolve the issue of a link between the appellant's total body lymphedema and the 1996 surgery without resorting to speculation, he did opine that it was at least as likely as not that her left upper extremity lymphedema could have been secondary to her breast surgery followed by the seroma formation requiring compression.  A review of the appellant's surgical records of May 1996 show that she had a serosanguinous discharge on the left side that required multiple drainages.  The November 2008 VHA examiner provided further comments by stating that the appellant's recovery was complicated by a seroma of the left side which required numerous aspirations.  He relayed that medical literature estimates that the incidence of arm edema after simple mastectomy was approximately 10 percent.  He went on to state that isolated upper extremity edema might be explained by the appellant's operation and complicated convalescence; however given that her generalized lymphedema was not attributable to surgery or ted stockings, it seemed more likely than not that her left upper extremity edema was also due to a whole body process and not as a complication of surgery.  He summarized by opining that given the appellant's total body lymphedema, which would be highly unlikely to follow removal of breast tissue only, it seemed that the left upper extremity edema was also more likely the result of a global process rather than a result of the surgery.

In assessing the medical opinions above, the 1997 examiner essentially opines that there was more likely than not a possibility (emphasis added) that the Veteran's left upper extremity lymphedema was secondary to her breast surgery followed by the seroma formation requiring compression.  This opinion is speculative.  The Court has long-held that evidence that did little more than suggest a possibility that a Veteran's disability was related to his service was insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992); see also Tirpak v. Derwinski, 2 Vet. app. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  Moreover, the 1997 VA examiner did not offer any rationale for the opinion.  In contrast, while the November 2008 VHA examiner likewise concedes the possibility of a nexus between the Veteran's upper left extremity edema and the surgery and post-surgery complication by stating that isolated upper extremity edema might be explained by the appellant's operation and complicated convalescence, he concludes that given that the appellant's generalized lymphedema was not attributable to surgery or ted stockings, it seems more likely than not that her left upper extremity edema is also due to a whole body process and not as a complication of surgery.  His opinion is more definitive than the opinion of the 1997 VA examiner and is supported by medical reasoning.  Accordingly, the Board accords greater weight to the 2008 VHA examiner's opinion.  

While consideration has also been given to the Veteran's own assertions made in writing and at the Board hearing in April 2002, as well as statements from her family and friends, to the effect that her lymphedema is related to the 1996 double mastectomies and follow up treatment, as a layperson, they are not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006) (while lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  

For the foregoing reasons, the Board finds that a preponderance of the evidence of record is against a finding that the appellant's lymphedema was caused by VA medical care.  See 38 U.S.C.A. § 5107(b) (West 2002).  Where a preponderance of the evidence is against a claim, the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to compensation for lymphedema pursuant to 38 U.S.C.A. § 1151 based on Department of Veterans Affairs hospitalization and post-surgical care for macromastia, status post bilateral simple mastectomies, is denied.


REMAND

As a matter of jurisdiction, the Board notes that the RO received a timely notice of disagreement in May 2008 with the RO's May 2007 decision which granted service connection for status post head injury in 1984, with bilateral frontal craniotomy, post-traumatic epilepsy, left hemiparesis and assigned a 20 percent rating prior to May 16, 1998, and a 60 percent rating from May 16, 1998.  Also in this decision the RO granted service connection for hyperventilation syndrome (to include major depression , severe, recurrent, and dementia) and assigned a 30 percent rating, effective May 15, 1990.  No statement of the case has been issued in this matter.

In light of the present procedural posture of these issues, the Board is obligated to remand the issues for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding the issues noted above.  The Veteran and her representative should be clearly advised of the need to file a timely substantive appeal in this matter if the Veteran wishes to complete an appeal from that determination. Then, only if the appeal is timely perfected, the issues are to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


